Citation Nr: 0828982	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  07-16 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased evaluation for service-connected 
lumbosacral spine L1 compression fracture, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active military service from September 1967 
to October 1968, and from February 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

In May 2008, the veteran was afforded a hearing before John 
J. Crowley, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

During his hearing, the veteran raised the issue of 
entitlement to service connection for a bilateral leg 
disorder.  This issue has not been adjudicated by the agency 
of original jurisdiction, and is referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran's service- connected lumbosacral spine L1 
compression fracture, is productive of complaints of pain and 
weakness, but not favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less, or IDS with intermittent relief 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected lumbosacral spine L1 compression fracture, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5242, 5243 (2007).  
REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that an evaluation in excess of 20 
percent is warranted for his service-connected lumbar spine 
disorder.  A review of the transcript of his hearing, held in 
May 2008, shows that he testified that he has leg weakness, 
that he cannot lift anything heavy, that he can only walk 
about a quarter of a mile/about ten minutes, and that he has 
daily pain.  

In a rating decision, dated in December 2004, the RO granted 
service connection for lumbosacral spine L1 compression 
fracture, evaluated as 20 percent disabling.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002).  

In October 2006, the veteran filed a claim for an increased 
rating.  In March 2007, the RO denied the claim.  The veteran 
has appealed.  

With regard to the history of the disability in issue, see 38 
C.F.R. § 4.1 (2007), the veteran's service medical records 
show that he was treated for low back symptoms beginning in 
December 2003 after a fall.  In February 2004, he apparently 
fell out of a truck and onto his back.  As for the post-
service medical evidence, a private magnetic resonance 
imaging (MRI) report, dated in  July 2004, contains an 
impression noting degenerative changes throughout the lumbar 
spine including a mild to moderate left paracentral L5-S1 
disc herniation with compression of the left S1 nerve root.  
Private treatment reports, dated in 2004, note a healed L1 
vertebral compression fracture, and an L5-S1 HNP (herniated 
nucleus pulposus).  

A July 2004 neurological examination report notes a normal 
range of motion in the low back, and contains a diagnosis 
noting that there were no neurological findings, providing 
evidence against this claim.  

A March 2005 VA examination report showed that the veteran 
complained that he could not work due to back symptoms, and 
that he had intermittent numbness of the legs.  The report 
notes osteoarthritis of the spine.  The examiner stated that 
the veteran was not precluded from employment.  

The Board further notes that in a rating decision, dated in 
July 2005, the RO denied a claim for a total disability 
rating for compensation purposes based on individual 
unemployability due to service-connected disability (TDIU).  
In a June 2007 rating decision, the RO denied a claim for 
service connection for radiculopathy of the bilateral legs.  
In each case, there was no appeal, and the RO's decisions 
became final.  Id.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code (DC), 
the higher evaluation is assigned, if the disability more 
closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  

Under 38 C.F.R. § 4.71a, DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are rated under the "General Rating Formula 
for Diseases and Injuries of the Spine."  The General Rating 
Formula provides that a 20 percent rating is warranted for: 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

The General Rating Formula provides that an evaluation of 40 
percent is warranted for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  

In addition, the regulation provides that intervertebral disc 
syndrome may be rated under either the General Rating Formula 
or the "Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes", whichever results in a 
higher rating.  The Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provides that an 
evaluation of 40 percent is warranted for intervertebral disc 
syndrome, with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  [Note 1].

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The relevant medical evidence during the time period in issue 
consists of VA and non-VA reports, dated between October 2005 
and 2007.  The VA reports show that in November 2006, the 
veteran received treatment for low back symptoms, to include 
complaints of low back pain with bilateral radiculopathy and 
numbness of the feet.  His assessments included lumbar 
radiculopathy, and history of compression fracture of the 
lumbar spine.  Between April and May of 2007, he was treated 
for complaints of low back pain and bilateral lower extremity 
numbness, and he was advised on a home exercise program.  He 
was noted to be using a heating pad, and a transcutaneous 
electrical nerve stimulation (TENS) unit.  An April 2007 
report notes that forward flexion was to 70 degrees.  

A private treatment report from W.M.S., M.D., dated in 
January 2007, show treatment for complaints that included 
right leg pain, and bilateral leg numbness.  On examination, 
he had at least 4/5 strength in the muscle groups of the 
lower extremities.  An associated January 2007 MRI report 
contains an impression of small lumbar canal with 
superimposed degenerative changes resulting in mild to 
moderate central and foraminal narrowing, and an L5-S1 left 
paracentral disc protrusion/herniation.  A May 2007 report 
from Dr. W.M.S. shows that the veteran complained of low back 
pain and bilateral leg numbness.  He was noted to have full 
strength in the bilateral lower extremities.  

A VA examination report, dated in February 2007, shows that 
the veteran complained of constant, nonradiating lumbosacral 
spine pain with stiffness.  The report states that he was 
able to do his activities of daily living.  He denied flare-
ups.  On examination, the lumbar spine had forward flexion to 
60 degrees.  Motor strength was 5/5, and there was full 
sensation in the lower extremities.  X-rays were noted to 
show osteoarthritis with narrowing at L5-S1.  The diagnosis 
noted lumbosacral spine degenerative disc disease with disc 
herniation and residual pain.   

A VA examination report, dated in May 2007, shows that the 
veteran complained of continuous low back pain radiating down 
the posterior part of his side and occasionally down both 
calves.  He complained that his back pain was exacerbated by 
prolonged walking, being in the same position for a prolonged 
period of time, and by physical activity, especially mild to 
moderate lifting.  

On examination, muscle bulk, tone, and strength were normal.   
There were some muscle spasms in the lumbosacral paraspinal 
muscles, but the rest of the neurological examination was 
nonfocal.  The diagnosis noted lumbosacral degenerative disc 
disease and degenerative joint disease with MRI evidence of 
mild to moderate lumbosacral central canal stenosis and left 
L5-S1 neural foraminal narrowing, and chronic low back pain, 
providing more evidence against this claim.  

The Board finds that a rating in excess of 20 percent is not 
warranted under DC 5242, or 5243, and the General Rating 
Formula.  The recorded ranges of motion for the lumbar spine 
showing degrees of motion show that the veteran's back has 
flexion to no less than 60 degrees.  In addition, there is no 
evidence of ankylosis of the entire thoracolumbar spine.  In 
summary, there is no evidence to show that the veteran has 
favorable ankylosis of the entire thoracolumbar spine, or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  The post-service medical records provide evidence 
against this claim. 

With regard to DC 5243, there is no evidence of 
incapacitating episodes within the meaning of the regulation, 
see Diagnostic Code 5243, Note 1, and the evidence is 
insufficient to show that the veteran has intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  Finally, with regard to associated neurological 
abnormalities, the veteran has not been diagnosed with any 
neurological disorders that are currently shown to be related 
to his lumbar spine disorder, nor is neurological 
symptomatology warranting a compensable rating shown by the 
clinical evidence of record.  See General Rating Formula, 
Note 1.  

In this regard, the veteran has complained of radiculopathy, 
however the May 2007 VA examination report shows that, 
despite some equivocal language on the existence of 
radiculopathy, that, "there were no objective signs on 
neurological examination that could be elicited" to 
corroborate the existence of left L5-S1 radiculopathy, 
providing evidence against this claim, outweighing the 
statements of the veteran.  

In deciding the veteran's increased rating claim, the Board 
has considered the determination in Hart v. Mansfield, 21 
Vet. App. 505 (2007), and whether the veteran is entitled to 
an increased evaluation for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the veteran's lumbar spine 
evaluation should be increased for any other separate period 
based on the facts found during the whole appeal period.  The 
evidence of record supports the conclusion that the veteran 
is not entitled to additional increased compensation during 
any time within the appeal period.  The Board therefore finds 
that the evidence is insufficient to show that the veteran 
had a worsening of his lumbar spine disability, such that an 
increased rating is warranted.  

In reaching this decision, the Board considered the benefit- 
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).     

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in January 2007, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  The VCAA notice 
complied with the requirement that the notice must precede 
the adjudication.  

The VCAA notice did not discuss the criteria for an increased 
rating, thus, the VCAA duty to notify has not been satisfied 
with respect to VA's duty to notify him of the information 
and evidence necessary to substantiate the increased rating 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claims.  Id.  Specifically, a review of the 
appellant's transcript of his hearing, held in May 2008, 
indicates an understanding of the issue, and actual knowledge 
of the right to submit additional evidence and of the 
availability of additional process.  This was subsequent to 
the May 2007 Statement of the Case, which listed the relevant 
criteria for an increased rating.  As both actual knowledge 
of the veteran's procedural rights, and the evidence 
necessary to substantiate the claim, have been demonstrated 
and he, or those acting on his behalf, have had a meaningful 
opportunity to participate in the development of his claim, 
the Board finds that no prejudice to the veteran will result 
from proceeding with adjudication without additional notice 
or process.   Furthermore, as discussed below, it appears 
that VA has obtained all relevant evidence, and in a 
statement, dated in October 2007, the representative stated 
that they had no further argument to submit.  Id.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in April 2008, and in any event, as the claim has been 
denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).   

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained VA and 
non-VA medical records, and the veteran has been afforded 
examinations.  

The veteran has stated that he is receiving disability 
benefits from the Social Security Administration, and these 
records are not of record.  However, this issue was discussed 
during the veteran's hearing, during which time he 
essentially stated that he was not examined during the 
process, and that his claim was decided on medical records 
that are already associated with the claims file.  
Accordingly, a remand is not required to obtain these 
records.  See 38 C.F.R. § 3.159(c)(3), (d) (2007).  This 
issue was fully addressed at hearing.  Simply stated, 
remanding this case based on these facts serves no 
constructive purpose as that we have all medical records. 

On a factual basis, this claim must be denied at this time.  
Simply stated, the Board finds that the medical record 
provides evidence against this claim.  Therefore, there is 
sufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The Board therefore concludes 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

A rating in excess of 20 percent for service-connected 
lumbosacral spine L1 compression fracture, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


